1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 SANDRA ZUBKOFF,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,627

10 RICK COTHAM and
11 TIM HARVEY,

12          Defendants-Appellees.


13 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
14 Jane Shuler Gray, District Judge

15 Law Office of Marcus Garcia
16 Marcus E. Garcia
17 Albuquerque, NM

18 for Appellant

19 Yarbro & Associates, P.A.
20 Roger E. Yarbro
21 Cloudcroft, NM

22 for Appellees
 1                             MEMORANDUM OPINION

 2 CASTILLO, Judge.

 3        Plaintiff appeals from the district court’s June 22, 2010, order granting

 4 summary judgment (order) in favor of Defendants. [RP 201] Our notice proposed to

 5 dismiss for lack of a final order on the basis that both the summary judgment order,

 6 as well as the district court’s subsequent order denying Plaintiff’s motion to

 7 reconsider, lack the requisite final, decretal language. However, our notice also

 8 provided that if Plaintiff secures an order from the district court and provides this

 9 Court with a copy thereof within the time frame for filing a memorandum in

10 opposition to the notice that satisfies finality requirements, then we will proceed to

11 calendar the case on the merits. In response to our notice, Plaintiff filed a timely

12 memorandum, but did not provide this Court with a order from the district court that

13 satisfies finality requirements. Instead, Plaintiff’s memorandum provides (1) that she

14 does not oppose a remand to the district court to give her an opportunity to secure an

15 order with final, decretal language and (2) that upon entry of such order, Plaintiff

16 plans to file another motion for reconsideration.

17        Because Plaintiff failed to secure an order that satisfies finality requirements as

18 directed by our notice, see High Ridge Hinkle Joint Venture v. City of Albuquerque,

19 119 N.M. 29, 37, 888 P.2d 475, 483 (Ct. App. 1994) (providing that final, appealable


                                               2
1 orders must contain decretal language), rev’d on other grounds, 1998-NMSC-050,

2 126 N.M. 413, 970 P.2d 599, we dismiss Plaintiff’s appeal without prejudice. We

3 express no opinion on the merit of any motion for reconsideration that Plaintiff may

4 seek to file in the district court. And if Plaintiff seeks to appeal from any subsequent

5 order entered by the district court, a new filing fee must be paid to docket the appeal

6 in this Court.

7        IT IS SO ORDERED.



8                                         ___________________________________
9                                         CELIA FOY CASTILLO, Judge

10 WE CONCUR:




11 __________________________________
12 MICHAEL E. VIGIL, Judge




13 __________________________________
14 ROBERT E. ROBLES, Judge




                                             3